Title: To George Washington from Lambert Cadwalader, 23 May 1794
From: Cadwalader, Lambert
To: Washington, George


               
                  Sir
                  Philada May 23. 1794
               
               The Bearer, Mr Nicholas Pariset, who has been naturalized in the State of New Jersey, intending to go to the West Indies, is desirous of procuring a Pass authenticated under the Seal of the United States, for the security of his Person & Property in Case he should meet with armed Vessells in the Course of his Voyage—I do not know whether it is usual to grant Passes of this Natur<e>—if it is, I make no Doubt you will gratify him, as I can assure you from my personal Knowledge of him that he is a Man of Probity and Integrity. I have the Honor to be, with great Regard, Sir your most obedt Servt
               
                  Lambt Cadwalader
               
            